12:00 PM                          SEVEN STARS Doc
                                              ON THE
06/10/19
                            Case 19-17544-RBR     16 HUDSON    CORP.Page 1 of 2
                                                     Filed 06/11/19
Accrual Basis                                   Balance Sheet
                                                 As of May 31, 2019
                                               May 31, 19

ASSETS
    Current Assets
         Checking/Savings
             Petty Cash                            5,400.00
             Wells Fargo Operating - 8540        29,657.20
             Wells Fargo Savings - 9869                0.43
         Total Checking/Savings                  35,057.63
         Other Current Assets
             Inventory                             4,020.00
             Loans to Jens and Eddy             188,984.03
         Total Other Current Assets             193,004.03
    Total Current Assets                        228,061.66
    Fixed Assets
         Accumulated Amortization                 -2,888.89
         Accumulated Depreciation               -564,753.75
         Equipment
             Computer Equipment                   1,338.53
             Trampoline Equipment               514,033.85
             Equipment - Other                   66,544.44
         Total Equipment                        581,916.82
         Franchise Fee                           40,000.00
         Furniture and Equipment                 22,278.50
         Leasehold Improvements                 876,742.13
         Signage                                 73,751.34
    Total Fixed Assets                         1,027,046.15
    Other Assets
         Deposits                                 2,000.00
         Lease Deposit                          113,333.34
         Pre-Paid Rent                           37,558.00
    Total Other Assets                          152,891.34
TOTAL ASSETS                                   1,407,999.15
LIABILITIES & EQUITY
    Liabilities
         Current Liabilities
             Credit Cards
                   Wells Fargo Visa - 8813       22,125.66
             Total Credit Cards                  22,125.66
             Other Current Liabilities
                   County Sales Tax Payable         655.98
                   Sales Tax Payable               3,901.21
                   Short Term Loan                    1.12
             Total Other Current Liabilities       4,558.31
         Total Current Liabilities               26,683.97
         Long Term Liabilities
             Wells Fargo SBA Loan              1,270,107.66




                                                                                  Page 1 of 2
12:00 PM                        SEVEN STARS Doc
                                            ON THE
06/10/19
                          Case 19-17544-RBR     16 HUDSON    CORP.Page 2 of 2
                                                   Filed 06/11/19
Accrual Basis                             Balance Sheet
                                           As of May 31, 2019
                                         May 31, 19

        Total Long Term Liabilities      1,270,107.66
    Total Liabilities                    1,296,791.63
    Equity
        Capital - 401k Trust Account      601,953.91
        Capital - Eddy Manzo-Berding       47,241.00
        Capital - Jens Berding             20,222.09
        Common Stock - 401k Trust Acct      1,000.00
        Retained Earnings                 -547,007.82
        Net Income                         -12,201.66
    Total Equity                          111,207.52
TOTAL LIABILITIES & EQUITY               1,407,999.15




                                                                                Page 2 of 2
